Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                            JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                            MarcM, 2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-10-00020-CV
         Trial Court Case Number:      D-1 -GN-06-000653

Style:    Brenda Poole
          v. Karnack Independent School District and the Texas Commissioner of Education


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returnins
the following original exhibits:

         Joint Exhibit 1 containing 5 volumes (administrative record).




                                                        Very truly yours,




                                                        Jeffrey D. Kyle, Clerk

                                                Filed in The District Court
                                                  of Travis County, Texas

                                                       MAR 12 2015
                                                                                     >4,4l   /
                                                At                              M.
                                                Velva L. Price, District Clerk